Case 2:18-cv-00195-Z-BR Document 26 Filed 07/27/21 Pagelof2 PagelD 648

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT ERM LED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

AMARILLO DIVISION JUL 27 2021
CLERK, U.S. DISTRICT COURT
TERRY DEON NOBLE, By ay
Petitioner,
v. : 2:18-CV-195-Z
DIRECTOR, TDCJ-CID,
Respondent. :

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION

DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions and recommendation of the United States

Magistrate Judge to deny the Petition for a Writ of Habeas Corpus filed by Petitioner in this case.

(ECF No. 25). No objections to the findings, conclusions, and recommendation have been filed.

After making an independent review of the pleadings, files, and records in this case, the Court

concludes that the findings, conclusions and recommendation of the Magistrate Judge are correct.

It is therefore ORDERED that the findings, conclusions, and recommendation of the Magistrate
Judge are ADOPTED, and the Petition for a Writ of Habeas Corpus is DENIED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,

and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because petitioner has failed

to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel, 529 U.S.

473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (5" Cir. 2011). The Court

ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and

 
 

Case 2:18-cv-00195-Z-BR Document 26 Filed 07/27/21 Page2of2 PagelD 649

recommendation filed in this case in support of its finding that petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

SO ORDERED.

july 27, 2001.

 

MAPHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
